Citation Nr: 0844068	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at St. John's Hospital (SJH) in 
Springfield, Illinois, from April 15, 2005, to April 29, 
2005.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July and September 2005 decisions of 
the Danville, Illinois, VA Medical Center (VAMC). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has a total disability permanent in nature 
from his service-connected cardiovascular disability.    

2.  The entire treatment the veteran received from SJH was 
for a continued medical emergency such that delay would have 
been hazardous to life or health.   

2.  VA facilities were not feasibly available to provide the 
treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical 
services the veteran received at SJH are met.  38 U.S.C.A. § 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.

II.  Factual Background

A May 2005 bill from SJH to the veteran shows itemized 
charges for his hospitalization from April 15, 2005, to April 
28, 2005, in the amount of $85,574.50.   

A June 2005 claim from SJH requested reimbursement for the 
services performed there in the amount of $85,574.50 from 
April 15, 2005, to April 28, 2005.  

An August 2005 claim from SIU Physicians and Surgeons 
requested reimbursement in the amount of $309 for services 
performed at SJH within the time frame between April 15, 
2005, and April 28, 2005.

An April 15, 2005, SJH History and Physical shows that the 
veteran came in with a history of ostium primal atrial septal 
defect repair approximately 17 years prior; renal 
insufficiency; paroxysmal atrial fibrillation; and peptic 
ulcer disease.  He had been transferred from a hospital in 
Mattoon, Illinois, for further evaluation.  It was noted that 
the veteran had been visiting his daughter at the Mattoon 
hospital when he suddenly developed anterior chest pain of 
moderate severity.  He presented to the emergency room in 
Mattoon where he received three sublingual nitroglycerin, 
which eventually provided some relief.  He also received 
heparin, intravenous nitroglycerin and aspirin.  After 
examination at SJH, the diagnostic assessments were chest 
pain, history of atrial septal defect repair, coronary artery 
bypass graft X 1, paroxysmal atrial fibrillation, atrial 
tachycardia, renal insufficiency and peptic ulcer disease.  
The plan was to have the veteran undergo serial cardiac 
enzyme testing to rule out myocardial infarction; to obtain 
an echocardiogram to assess the his septal defect repair and 
left ventricular function; to have him undergo a nuclear 
stress test to evaluate for underlying coronary ischemia; and 
to continue anticoagulation with Lovenox, along with beta-
blocker, aspirin and angiotensis converting enzyme inhibitor 
therapy.  

A subsequent April 16, 2005, SJH renal consultation noted 
that the veteran did not have elevated cardiac enzymes or EKG 
changes indicative of acute myocardial infarction.  The 
assessment was renal insufficiency and an ultrasound of the 
kidneys and bladder was ordered along with urine testing and 
serum protein electrophoresis.  

An April 17, 2005, pulmonary consultation noted that the 
veteran had been chronically dyspneic and chronically hypoxic 
since his septal defect repair 16 years prior.  He also 
needed transtracheal oxygen due to his high oxygen needs.  It 
was also noted that a VQ scan had shown intermediate 
probability of a thromboembolic disease.  The examiner 
recommended continued anticoagulation therapy until it was 
known whether the veteran had a pulmonary embolism.  He also 
indicated that additional pulmonary testing would be done.  

An April 21, 2005, consultation noted that stress testing had 
shown lateral ischemia and a subsequent catheterization had 
shown 89 percent left main stenosis.  Consequently, the 
veteran was being evaluated for multi-vessel coronary artery 
bypass grafting.  The examiner found that the veteran had 
multiple medical problems including unstable sternum with 
wide separation of the sternal tables.  He noted the use of 
continuous transtracheal oxygen for severe chronic 
obstructive pulmonary disease, the renal insufficiency and 
the veteran's advanced age.  He found that all of these 
attributes made the veteran a prohibitive risk for surgical 
intervention.  Thus, the examiner recommended a percutaneous 
intervention.  

An April 27, 2005, consultation noted that the veteran had 
undergone cardiac catheterization on April 25, 2005.  Status 
post catheterization he developed some ecchymoses of the 
right groin, right flank and right buttock area.  He then 
underwent an ultrasound and was found to have a 2.2 cm x 3.4 
cm aneurysm in the right groin originating from the common 
femoral artery.  The examiner noted that he would discuss 
further treatment to help stabilize the veteran's 
pseudoaneurysm with other SJH physicians.   

An April 29, 2005, SJH discharge summary noted that instead 
of surgical intervention the veteran received unprotected 
main and right coronary artery stenting.  3.5 drug eluting 
stents were deployed in the ostial main and ostial right 
coronary artery with excellent angiographic results with 
Angiomax utilized for the procedure.  The veteran had full 
resolution of his anginal symptoms and was stable with 
ambulation after the procedure.  He did develop a right groin 
pseudoaneurysm and underwent a thrombolin injection with full 
resolution.  Medical therapy was optimized for his congestive 
heart failure and he was well rate controlled with his 
chronic atrial tachycardia.  Follow up CT scanning showed no 
evidence of pulmonary embolus and it was thought that the 
veteran should continue with his tracheostomy for his high 
oxygen requirement.  A renal workup was negative and the SIU 
urology service felt that the veteran was stable with his 
chronic Foley catheter.  On discharge the veteran's blood 
pressure was 130/70 and his pulse was 80 in atrial 
tachycardia.  He had severe right groin ecchymosis, stable 
hematoma after thrombin injection and no bruit of the right 
groin.  The veteran was instructed to follow up at the VAMC 
one to two weeks post discharge and was to be seen again at 
the SJH treating physician's outpatient clinic on June 15th.  
The treating physician recommended lifelong Plavix after his 
unprotected left main stent.  He also noted that the veteran 
would require a repeat catheterization in 6 months to assess 
the left main stent.   

In a July 2005 decision the VAMC denied payment or 
reimbursement of the costs of the SJH hospitalization, 
indicating that VA facilities were feasibly available to 
provide the care and that the veteran had other health 
coverage.  In a separate September 2005 decision the VAMC 
denied payment or reimbursement of the cost of the specific 
services provided by SIU during the veteran's SJH 
hospitalization for the same reasons given in the July 2005 
decision.  

In his 2005 Notice of Disagreement the veteran indicated that 
he was at Sasha Bush Hospital (SBH) in Mattoon in April 2005 
when he experienced his heart problems.  The emergency room 
physician, Dr. Cline, told the veteran that he had called the 
VAMC and was informed that the Danville VAMC could not 
provide the needed care for the veteran's condition but that 
care could be provided at a VAMC in Indiana.  Dr. Cline then 
informed the veteran that he felt that it was too big of a 
risk to transport him the longer distance to Indiana for 
treatment.  Consequently, Dr. Cline transferred the veteran 
to SJH.  

A November 2005 VA printout shows that the veteran is 100 
percent service connected for a cardiovascular disability, 
atrioventricular block.  

In his December 2008 brief the veteran's representative asked 
the Board to take notice that the Danville VAMC was actually 
closer to SBH than SJH was.  Consequently, the representative 
argued that the veteran's statement indicating that the 
Danville VAMC was not available to treat him gained 
credibility as the veteran had had no desire for his 
treatment to be delayed.  The representative also noted that 
the Danville VAMC did not list cardiac care as one of its 
specialties.  Additionally, the representative noted that 
despite ample time, the Danville VAMC had not made its own 
records part of the claims file for consideration in 
conjunction with the veteran's claim.   The representative 
then essentially argued that because the veteran's account of 
why he was taken to SJH rather than to a VA facility was not 
refuted, or even addressed by the VAMC, it should be accepted 
by the Board and payment or reimbursement for the expenses 
incurred at SJH should be granted. 

III.  Law and Regulations

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
veterans for medical expenses, including transportation 
expenses, incurred in non-VA facilities where (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
for an adjudicated service-connected disability, for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  See also 
38 C.F.R. § 17.120. All three of these statutory requirements 
must be met before payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).

Claims for payment of the costs of emergency hospital care or 
medical services not previously authorized will not be 
approved for any period beyond the date on which the medical 
emergency ended.  An emergency shall be deemed to have ended 
at the point when a VA physician has determined that, based 
on sound medical judgment, a veteran who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability.  38 C.F.R. § 17.121 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

At the outset the Board notes one of the VAMC's rationales 
for denying the veteran's claim (i.e. that the veteran has 
other health coverage) is not applicable as the claim is 
under 38 U.S.C.A. § 1728 rather than 38 U.S.C.A. § 1725 under 
section 1728, the possession of alternative health coverage 
is irrelevant.  See 38 C.F.R. § 17.1004 indicating that under 
section 1725, a claim for payment or reimbursement of private 
medical expenses must be denied if the veteran has 
alternative health coverage that provide full or partial 
payment or reimbursement.  See also 38 C.F.R. § 17.120, which 
contains no such requirement.  

It is clear from the record that the veteran is 100 percent 
service connected for cardiovascular disability.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  It is equally clear that the 
April 2005 treatment the veteran received at SJH was for a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Id.  Notably, the veteran was 
found by SJH to have an 89 percent left main stenosis, which 
in and of itself posed enough of a threat to life and/or 
health that he was considered for coronary artery bypass 
graft surgery, and ultimately underwent a procedure involving 
the placement of a number of drug eluting stents.  Id.

Given that these two criteria are met, a remaining question 
is whether a VA facility was feasibly available to provide 
the cardiac treatment at SJH.  In this regard the VAMC, in 
its decision-making, has indicated that VA facilities were 
available to provide the treatment.  On the other hand, the 
veteran contends that the treating physician from SBH 
contacted the VAMC and was told that the veteran could not be 
treated at the VAMC but could be treated at another VA 
facility in Indiana.  Assuming that the Indiana facility 
being referred to was the one closest to SBH, that facility 
(i.e. the Indianapolis VAMC) is approximately 133 miles from 
SBH.  (The Board notes that the other two VAMCs in Indiana, 
Fort Wayne and Marion, are much farther away from SBH than 
the Indianapolis VAMC; 265 miles away and 215 miles away 
respectively).  In contrast, SJH is significantly closer to 
SBH, approximately 101 miles away.  The veteran further 
contends that the SBH emergency room physician felt it was 
too risky to send him the additional distance to the VAMC in 
Indiana and thus decided he would have to transfer him to 
SJH.  

The Board notes that the VAMC has not provided any 
explanation as to why it found that a VA facility was 
available to provide the necessary cardiovascular treatment.  
It also has not refuted or even addressed the veteran's 
contentions as to why he had to be transferred to SJH.  Nor 
did it even take the preliminary steps of reviewing its own 
records of any communications that took place between the 
VAMC and SBH and of obtaining and reviewing any available 
records held by SBH of communications between the two 
entities.  Thus, the Board has no basis for finding a lack of 
credibility in the veteran's otherwise plausible explanation 
of why he was transferred to SJH and not to a VA facility.  
Further, the Board has taken notice of the veteran's 
representative's assertion that the Danville VAMC does not 
affirmatively list cardiac care as one of its specialty 
areas.  Additionally, the VAMC in Indianapolis and SJH both 
do list such specialties.  Indeed, each of these facilities' 
web sites confirms the representative's assertions.  These 
descriptions tend to lend additional credibility to the 
veteran's account as to why he was transferred to SJH rather 
than to the Danville VAMC and as to why transfer to 
Indianapolis was considered.  Thus, given that the veteran's 
account of why he was transferred to SJH rather than to a VA 
facility is highly plausible and given that the VAMC has not 
refuted or contested this account or explained why a VA 
facility was available to provide treatment, the Board finds 
the veteran's account of the transfer credible.  Accordingly, 
because this account includes an finding by the SBH emergency 
physician that a VA facility was not feasibly available to 
provide treatment to the veteran; because this finding 
includes the specific and reasonable rationale that the 
nearest appropriate VA facility was significantly farther 
away than SJH; because the nearest VAMC with a cardiac 
specialization is actually more than 30 miles further away 
from SBH than SJH; because there are no contrary medical 
findings of record indicating that a VA facility was 
available; and because the VAMC has produced neither a 
medical or layperson rationale for its finding of VA 
treatment availability, the Board finds that a VA facility 
was not feasibly available to provide the veteran his needed 
cardiac treatment beginning on April 15, 2005.  

Given that all three initial criteria under section 1728 are 
met, payment or reimbursement for at least a portion of the 
medical treatment the veteran received can be authorized.  
38 C.F.R. § 17.120.  The remaining question is whether the 
entirety of the veteran's treatment at SJH was for a 
continued medical emergency or whether the emergency ended 
prior to the veteran's discharge from SJH.  38 C.F.R. 
§ 17.121.  In this regard, the Board notes that there is no 
VA medical opinion of record indicating that the emergency 
medical situation had ended prior to the veteran's discharge.  
Also, the evidence of record tends to show that the entirety 
of the veteran's treatment was for a medical emergency.  
Notably, the record reasonably shows that the veteran 
underwent a great deal of necessary testing and consultative 
examinations prior to SJH medical personnel being able to 
proceed with the placement of the stents on April 25, 2005.  
After the stent placement, the veteran did develop a 
complication in the form of a right groin pseudoaneurysm.  
Thus, it appears entirely reasonable for him to have remained 
in the hospital until April 29, 2005, in order to recover 
enough to be stable for discharge.  Consequently, the Board 
finds that the SJH treatment received both prior to, during, 
and after the April 25, 2005, stent procedure was necessary 
to avoid hazard to the veteran's life and/or health.  
38 C.F.R. § 17.120(b).  Accordingly, all of the SJH treatment 
was for a continued medical emergency.  38 C.F.R. § 17.121.  

Given that the veteran has a total, service connected 
disability; given that all of the treatment he received at 
SJH was for a medical emergency and given that is reasonably 
shown that a VA facility was not available to provide the 
treatment, the preponderance of the evidence is in the 
veteran's favor and payment or reimbursement of the costs of 
the treatment incurred at SJH is warranted.    


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at St. John's Hospital (SJH) in 
Springfield, Illinois, from April 15, 2005, to April 29, 
2005, is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


